Per Curiam.
Judgment affirmed.
NOTES OF RECENT DECISIONS IN SUPREME COURT, PA.
In an action against a passenger railway company for negligently running over and causing the death of the plaintiff’s husband, while crossing their track at a public crossing, evidence that the car was being driven at a rate of speed more than ordinary, and that the driver did not. see the deceased or know of the running over until the car had entirely passed over the body of the deceased, is sufficient evidence of negligence to take the case to the jury.— West Philadelphia P. R. W. Co. vs. Mulhair.
At fourteen years of age a minor is presumed to have sufficient capacity and understanding to be sensible of danger, and to have the power to avoid it, and this pre- ' sumption will prevail until it is overthrown by clear proof of the absence of such discretion and intelligence as is usual with infants of that age.
While the law fixes no arbitrary period when the iin-*112munity of childhood ceases for all purposes, it is a question for the Court, and not for the jury to say at what age an infant’s responsibility for negligence, in any given case, must be presumed to commence.
A., son of the plaintiff, a boy fourteen years and two monrbsold, was killed by a locomotive of the defendant, under such circumstances that it was admitted that, if he had been an adult, the defendant would not have been responsible for his death, foi the reason that it was the result of his own rashness in attempting to cross defendant’s track immediately in front of the locomotive. No, evidence was offered to show that A. was of such feeble mind as to be unable to understand the danger or avoid it. Upon this state of facts the Court below entered judgment of compulsory non-suit:
Held, (affirming the judgment of the Court below, Agnew, C J., and Gordon, J., dissenting), that the law presumes that at fourteen years of age an infant has sufficient capacity and understanding to be sensible of danger and to have the power to avoid it; and this presumption can only be rebutted by proof of the absence of such discretion and intelligence as is usual with infants of fourteen years of aere.
Held,further, that, there being, in this case, no such proof to rebut the presumption, aud the essential facts not being in-dispute, the non-suit was properly entered.— Nagle, vs. Allegheny Valley R. R. Co.
In order to sustain the charge of embezzlement, the party charged with guilt must have been in the regular ^employment of the prosecutor, and it must have been by virtue of such employment that the money or property appropriated came to his hands. A casual employment is not sufficient. State vs. Johnson, Sup. Ct., Tenn.